DETAILED ACTION
This office action is in response to the communication dated 11 July 2022 concerning application 16/721,454 filed on 19 December 2019.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 16-29 are pending and under consideration for patentability; claims 16-20, 23-26, 28, and 29 have been amended; claims 1-15 previously were cancelled.  

Response to Arguments
Regarding claims 17-24, 26, 28, and 29, Applicant’s amendments to the claims have placed the claims in condition for allowance.  The reasons for allowance for these claims is substantially the same as those presented in the previous Office Action and summarized in this Office Action. 
Regarding claims 16, 25, and 27, Applicant’s arguments filed 11 July 2022 (referred to herein as “the Arguments”) have been fully considered, but they are not persuasive.
Applicant interprets Jaroszeski’s membrane as needing to be porous in order to draw fluid liquid therethrough.  Applicant argues that, as a result, “application of a vacuum on the bottom side of a porous substrate would not be expected to produce the desired flexing under partial vacuum as the substrate in porous” (p. 8 of the Arguments).  Applicant concludes that “even if the porous substrate of Jaroszeski were replaced with a flexible material (e.g., the flexible material used for the inner vessel of Wolfinbarger), one of ordinary skill would not expect to achieve the desired flexing” (p. 8 of the Arguments).  The Examiner respectfully disagrees with Applicant’s conclusion that a porous membrane would not be expected to produce the desired flexing.  As a preliminary matter, Applicant has not provided any evidence to support the claim that a porous membrane cannot also be a flexible membrane.  The Examiner respectfully submits that there is nothing to preclude a porous membrane from also being flexible.  Further, the Examiner respectfully directs Applicant to the prior art of Fuller (US 6,900,055 B1) as just one example of a porous membrane which is also flexible.  Fuller was presented in the previous Office Action as a supporting reference for the rejection of claim 26.  Fuller describes, in relation to a substrate for growth of skin grafts, the use of a flexible membrane (col 11:26-52).  In the same section, Fuller also describes that the substrate is gas-permeable, indicating that the substrate also has a certain level of porosity.  Elsewhere in the patent, Fuller frequently describes that the substrate is porous (the title of Fuller’s patent refers to a “Porous Silicone Rubber;” figure 4 and the supporting description in col 17:20+ describes a porous rubber article that can be used to form a membrane).  Although the Examiner is not relying on Fuller to reject the limitations of independent claim 16, the Examiner respectfully submits that, for the purposes of rebutting Applicant’s argument that a porous membrane would not have the desired level of flexibility, Fuller provides evidence to the contrary.  Therefore, the Examiner respectfully disagrees with Applicant’s argument and maintains that Jaroszeski in view of Wolfinbarger suggests the limitations of independent claim 16. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaroszeski et al. (US 2003/0141294 A1) in view of Wolfinbarger, Jr., et al. (US 2005/0002910 A1).
Regarding claim 16, Jaroszeski describes a culture chamber system to contain a fluid medium and a layer of cells (Abstract), the culture chamber system comprising

    PNG
    media_image1.png
    302
    602
    media_image1.png
    Greyscale
[AltContent: textbox (top side)][AltContent: textbox (bottom side)][AltContent: textbox (side wall)]a culture chamber 20 having a top side, a bottom side, a length, a width, and one or more side walls that delineate an interior of the culture chamber from an exterior thereof (figure 3A, annotated below)





a membrane 34 having a lower surface and an upper surface, the upper surface opposed from the lower surface across a thickness of the flexible membrane, the flexible membrane received in the interior of the culture chamber arranged along and positioned above the bottom side of the culture chamber, with the lower surface facing the bottom side of the culture chamber and the upper surface facing the top side of the culture chamber (figure 3A, as annotated above, the upper surface of membrane 34 faces the top side of the culture chamber and the lower surface of membrane 34 faces the bottom side of the culture chamber) to allow cells to settle on and attach to the upper surface to form the layer of cells ([0040])
a source of at least one of a pressure or a vacuum ([0018], vacuum source), the source of at least one of the pressure or the vacuum fluidly coupled (via port 38) to adjust a pressure on at least one side of the membrane ([0040])
one or more electrodes (30, 32) positioned in the interior of the culture chamber and operable to apply a signal to the cells of the layer of cells ([0040])
Regarding claim 16, Jaroszeski does not explicitly disclose wherein the membrane is a flexible membrane, such that the vacuum source causes the flexible membrane to flex at least one of upward or downward.  However, Wolfinbarger also describes a culture chamber to contain a fluid medium and a layer of cells ([0006] - [0007]), including the use of a flexible membrane ([0083]).  As Wolfinbarger is also directed towards cell culture chambers and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate a flexible membrane, similar to that described by Wolfinbarger, when using the culture chamber system as described by Jaroszeski, as doing to advantageously allows for the resulting cells to settle and attach in a larger amount of different patterns, which may be useful over a wider array of applications.  The Examiner respectfully submits that, when combined in the manner described above, the resulting culture chamber system would operate such that the flexible membrane would flex at least one of upward or downward in response to the activation of the pressure or vacuum source. 

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaroszeski in view of Wolfinbarger, further in view of Wolf et al. (US 2002/0009797 A1). 
Regarding claim 25, Jaroszeski in view of Wolfinbarger suggests the culture chamber system of claim 16, but neither Jaroszeski nor Wolfinbarger explicitly disclose wherein the one or more electrodes each comprise a self-protecting metal comprising one or more of niobium, tantalum, titanium, zirconium, molybdenum, tungsten, and vanadium.  However, Wolf also describes a culture chamber system ([0007]), including the use of one or more electrodes (Abstract) which may be comprised of titanium or zirconium (claim 37).  As Wolf is also directed towards cell culture chambers and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate a metals such as titanium or zirconium, as described by Wolf, when using the culture chamber system described by Jaroszeski and Wolfinbarger, as doing to advantageously allows for the electrodes to operate safely in an aqueous environment. 

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaroszeski in view of Wolfinbarger, further in view of in view of Ogawa et al. (US 2004/0228774 A1). 
Regarding claim 27, Jaroszeski in view of Wolfinbarger suggests the culture chamber system of claim 16, but neither Jaroszeski nor Wolfinbarger explicitly disclose wherein the flexible membrane is a plasma etched silicone rubber membrane.  Ogawa also describes a culture chamber system ([0022] - [0023]), including the use of a plasma etched silicone rubber membrane ([0053]).  As Ogawa is also directed towards a culture chamber system and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use a plasma etched silicone rubber membrane, similar to that described by Ogawa, for the flexible membrane suggested by Jaroszeski in view of Wolfinbarger, as doing to advantageously allows the membrane to be formed using a known, well-established technique. 

Allowable Subject Matter
Claims 17-24, 26, 28, and 29 are allowed.
The following is a statement of reasons for allowance. 
Regarding claims 19-22, the prior art of record does not disclose or suggest the specific operation of the pressure or vacuum source as recited.  Specifically, there is no teaching, suggestion, or motivation that would yield the skilled artisan to arrive at configuring the pressure or vacuum source such that it “produces a fluctuating pressure or vacuum over time to create an intermittent tension in the flexible membrane and the cell layer attached to the flexible membrane” (claim 19) or “produces no pressure during an extended initial period of time to allow the cells to settle on and attach to the flexible membrane in an un-flexed state of the flexible membrane” (claim 20).  Claims 21 and 22, in addition to their incorporation of the allowable subject matter of claim 20, recite additional steps for how the fluctuating pressure or vacuum operates, along with its end-effect on the flexible membrane.  Such steps are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements.  
Regarding claim 28, the prior art of record does not disclose or suggest a stimulation scheme substantially similar to that recited in the claim.  Although the prior art provides some suggestion for incorporating an electrical stimulator capable of producing D-type signal pulse bursts (defined by the Applicant as a signal that “promotes cartilage development and healing and bone calcification, and is useful for treating or reversing osteoporosis and osteoarthritis,” based on paragraph [0108] of the published Specification), the prior art does not provide the requisite teaching, suggestion, and motivation to incorporate non-charge balanced pulses with the pulse widths, durations, and timings as recited.  Relevant prior art includes Shastri et al., which has been discussed previously in this Office Action, and Kronberg (US Patent 6,535,767 B1), which has been listed on Applicant’s IDS dated 19 December 2019.
The remaining claims are in condition for allowance based on their dependence on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792